PER CURIAM.
In a disciplinary matter the referee recommended a severe reprimand. The Board of Governors of The Florida Bar approved the findings of the referee to the effect that there have been breaches of the Canons of Ethics. However, the Board of Governors entered a judgment suspending respondent Sidney Poller from the practice of law for a period of 30 days. The attorney seeks review of the judgment of the Board of Governors, contending that it is unduly severe in the light of all of the circumstances.
We have carefully examined this record. A delineation of the unpleasant details would add nothing to our judgment. We have the view that the judgment of the Board of Governors is eminently fair. If subject to criticism at all, it would seem to be somewhat lenient, despite the splendid character endorsements furnished the respondent at the hearing.
The judgment of the Board of Governors is affirmed. Respondent Sidney Poller is hereby suspended from the practice of law for a period of 30 days from the entry of this order, and thereafter until he shall have paid to The Florida Bar the sum of $256.46 to cover the actual costs of this proceeding.
It is so ordered.
TERRELL, C. J., and THOMAS, HOB-SON, ROBERTS and THORNAL, JJ„ concur.